FILED
                           NOT FOR PUBLICATION                              JUL 13 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 14-10266

              Plaintiff - Appellee,              D.C. No. 4:12-cr-01543-FRZ-
                                                 DTF-1
 v.

JOSE JIMENEZ-PALACIO, aka Jose                   MEMORANDUM*
Jimenez-Palacios, aka Jose Palacios
Jimenez,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Frank R. Zapata, Senior District Judge, Presiding

                              Submitted July 9, 2015**
                              San Francisco, California

Before: GILMAN,*** GRABER, and WATFORD, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Ronald Lee Gilman, Senior United States Circuit
Judge for the Sixth Circuit Court of Appeals, sitting by designation.
       Defendant Jose Jimenez-Palacio was convicted of unlawful reentry after

deportation, in violation of 8 U.S.C. § 1326(a). He appeals the district court’s

order denying his motion to suppress. Reviewing de novo, United States v.

Camou, 773 F.3d 932, 937 (9th Cir. 2014), we affirm.

       At the time Defendant made the statements that he seeks to suppress, he was

not in custody for Fifth Amendment purposes. Under the circumstances, Special

Agent Gallardo had reasonable suspicion to stop Defendant and could therefore ask

him questions "‘reasonably related in scope to the justification for their initiation.’"

United States v. Cervantes-Flores, 421 F.3d 825, 830 (9th Cir. 2005) (per curiam)

(quoting Terry v. Ohio, 392 U.S. 1, 29 (1968)). That included questions "‘about

[Defendant’s] citizenship and immigration status,’" and questions seeking "‘to

explain suspicious circumstances.’" Id. (quoting United States v. Brignoni-Ponce,

422 U.S. 873, 881–82 (1975)). The fact that Special Agent Gallardo placed

Defendant in handcuffs did not, without more, convert the lawful stop into a

custodial arrest. Id.; see also United States v. Medina-Villa, 567 F.3d 507, 520

(9th Cir. 2009) (holding that a border patrol agent’s blocking the stopped vehicle,

approaching the vehicle with his gun drawn, and interrogating the individual about

his citizenship and immigration status did not convert the stop into a custodial

arrest).

       AFFIRMED.

                                            2